Clarke, P. J.:
I concur in the result. I am of the opinion that mandamus will not lie and that the order for examination was properly denied by the learned surrogate. I am further of the opinion that the provisions for examination of parties before trial as provided for in section 870 et seq. of the Code of Civil Procedure do not apply to and have not been extended to proceedings in the Surrogate’s Court.
Dowling, Page and Merrell, JJ., concurred with Clarke, P. J.
Order reversed, with ten dollars costs and disbursements, and motion for writ of mandamus denied, with fifty dollars costs-